Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 23, 2009 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 Attn: Brion R. Thompson, Esq. Re: Proxy Statements on Schedule 14A for the following Funds: File No. John Hancock Bank and Thrift Opportunity Fund 811-08568 John Hancock Bond Trust 811-03006 John Hancock California Tax-Free Income Fund 811-05979 John Hancock Capital Series 811-01677 John Hancock Current Interest 811-02485 John Hancock Equity Trust 811-04079 John Hancock Funds III 811-21777 John Hancock Income Securities Trust 811-04186 John Hancock Investment Trust 811-00560 John Hancock Investment Trust II 811-03999 John Hancock Investment Trust III 811-04630 John Hancock Investors Trust 811-04173 John Hancock Municipal Securities Trust 811-05968 John Hancock Patriot Premium Dividend Fund II 811-05908 John Hancock Preferred Income Fund 811-21131 John Hancock Preferred Income Fund II 811-21202 John Hancock Preferred Income Fund III 811-21287 John Hancock Series Trust 811-03392 John Hancock Sovereign Bond Fund 811-02402 John Hancock Strategic Series 811-04651 John Hancock Tax-Advantaged Dividend Income Fund 811-21416 John Hancock Tax-Advantaged Global Shareholder Yield Fund 811-22056 John Hancock Tax-Exempt Series Fund 811-05079 John Hancock World Fund 811-04932 Ladies and Gentlemen: We received comments from the Staff of the Securities and Exchange Commission (the SEC), pursuant to a phone conversation on January 15, 2009, regarding each Funds Securities and Exchange Commission January 23, 2009 Page 2 preliminary proxy statement on Schedule 14A, which was filed on January 9, 2009. We responded to those comments in a letter dated January 21, 2009. On January 22, 2009, we discussed with the Staff one further comment, which is described below. We respectfully submit this response letter on behalf of the Funds. We have, for the Staffs convenience, repeated below the comment that we received, followed immediately by the firms response as Fund counsel. The comment and our response, as summarized below, applies to all of the Funds. The Funds intend to file definitive proxy statements including the following response as soon as practicable. Comment: In accordance with the Instructions to Item 22(a)(3)(iv) of Schedule 14A, disclose that the proposed revisions to the Funds advisory agreements would not result in any changes to the Funds fees and expenses that would be reflected in a pro forma fee table. Response: In response to the staffs comment, in the discussion of the proposal to revise the Funds advisory agreements, the following statement regarding the effect of the revised agreements on the Funds overall expenses will be amended to read as follows (amended language in bold): The revisions to the Advisory Agreement will not result in any change in advisory fee rates or the level or quality of advisory services provided to the Funds, and will not materially increase the Funds overall expense ratios. Accordingly, the revisions to the Advisory Agreement would not result in any changes to the information presented in an annual operating expense table summarizing each Fund's expenses. General Comments and Responses Thereto It was requested that each Fund provide the following representations in its response to comments: In connection with this filing, each Fund acknowledges that: 1. The Fund is responsible for the adequacy and accuracy of the disclosure in the filing; Securities and Exchange Commission January 23, 2009 Page 3 2. Staff comments or changes to disclosure in response to staff comments in the filing reviewed by the staff do not foreclose the SEC from taking any action with respect to the filing; and 3. The Fund may not assert staff comments as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. * As previously noted, we intend to file definitive copies of the proxy, including the response outlined above, once the staffs comments are resolved. We appreciate your continued cooperation in preparing these proxy statements. Thank you for your prompt attention to these matters. If you have any questions, please call me at (617) 261-3240 or Mark P. Goshko at (617) 261-3163. Sincerely, /s/ George P. Attisano George P. Attisano Cc: Thomas M. Kinzler Alfred P. Ouellette David D. Barr Mark P. Goshko
